Detailed Action
The following second non-final Action replaces the correspondence dated 19 March 2021.  Applicant amended claims 26, 27, and 29.  No claims were added or cancelled. Claims 26-45 are pending. 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks
Regarding the 35 USC § 112 rejection of claims 26, 28 and 30-37, Applicant remarks that claims 27 and 29 refer to the community and indicate that the community is  made up of members.  Examiner clarifies that claims 27 and 29 were not included in the rejected set of claims.  The rejections of claims 26, 28 and 30-37 are withdrawn.
The 35 USC § 103(a) rejection of claims 26-31 and 33-45  as being unpatentable over Hunter (US 10,748,156) in view of Dhunay (US 2013/0097306) is withdrawn with respect to the application of Dhunay.  Applicant argues that the references fail to disclose a plurality of food preparation assets in communication with the content distribution platform via the network as recited in claims 26 and 38. (Remarks 6).  Specifically, the Applicant asserts that the food preparation assess of the claimed invention are in communication with the content distribution platform via the network, but not such relationship exists in Hunter because the sensors monitor the operation of the items but the items themselves are not in communication with the network or the content distributor (Remarks 7).   Examiner respectfully disagrees.  Hunter permits the interpretation taken by the Applicant, where sensor are separate from the item, however Hunter 
Examiner finds persuasive the Applicant’s argument that Hunter in view of Dhunay fails to disclose “responsive to a request for one or more of the plurality of content items from a requesting food preparation asset, the content distribution platform is configured to distribute one or more of the plurality of content items based on the tag to selected food preparation assets.” (Remarks, 7).  A new ground of rejection has been raised below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-31 and 33-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 10,748,156) in view of Bogatin (US 7,092,988).
Concerning claim 26, Hunter discloses a content distribution system in an enterprise management network defining a community, the system comprising: 
a content distribution platform comprising processing circuitry, the content distribution platform hosting a cloud library, the cloud library including a plurality of content items related to food preparation (Hunter, col. 5, line 60-col. 6, line 5 describing Fig. 1, Ele. 130, content distribution server with Ele. 140A…N; col. 8, lines 26-55, content store in connected servers 140A, 140N); 
a plurality of food preparation assets in communication with the content distribution platform via the network (Hunter, col. 3, lines 24-30, sensors capturing data  about an item, where an item includes electronic devices, appliances, consumer items or other physical entities such as in a kitchen (col. 4, line 1), for example a stove or refrigerator  (col. 5, lines 14-18); col. 3, lines 40-45, describing that the sensor may be a part of the item, “a sensor in the sensor network 120 captures data associated with the item from a barcode associated with the item, a radio frequency identification tag attached to the item, a near field communication transceiver associated with the item or from any suitable source affixed to, packaged with or included on the item”), 
wherein each of the food preparation assets is associated with a tag (Hunter, col. 3, lines 40-48, recites various tagging methods and a characteristic, i.e., location), wherein the tag defines an association between a respective one of the food preparation assets and a characteristic of the respective one of the food preparation assets (Hunter, col. 7, lines 54-64, i.e., in addition to location, a type associated with one or more items at the location associated with 
Hunter does not disclose wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset, However, Bogatin discloses wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset, (Bogatin, col. 22, line 67—col. 23, line 2, the wireless communication appliance 207, which releasably electrically connects to the docking station 467 of the cooking oven 205, communicates with the service provider via the bidirectional communication channel 245 and 247),
Hunter further discloses
the content distribution platform is configured to distribute one or more of the plurality of content items based on the tag to selected food preparation assets (Hunter, col. 9, lines 5-9, e.g., content selector maps data describing certain types of sensors with categories and selects stored content associated with metadata similar to, or matching a category; col. 12, lines 1-10, transmits selected subset of content responsive to a request).
It would have been obvious to one of ordinary skill in the art at the time of invention to have served content to a requesting food preparation device responsive to a request for one or more of the plurality of content items as taught in Bogatin in the system executing the method of Hunter.  Hunter discloses the use of a client device 110 to request content from the content manager based on the sensor data about various items, such as a stove. Bogatin discloses a specific example where the stove is network enabled and includes a user interface for directly receiving specific content.  One would have been motivated to offer requests for content from a 
Concerning claims 27 and 39, Hunter in view of Bogatin discloses wherein the cloud library is a public cloud library available to all members of the community (Hunter, Fig. 1, Ele. 150, i.e., Internet, col. 11, lines 65-66; also, col. 20, line 43, access to public internet 247).
Concerning claims 28 and 40, Hunter in view of Bogatin discloses wherein the cloud library is a private cloud library associated with a particular organization (Bogatin, col. 20, lines 62-63, media server provided on corporate network, generally, 20:62-21:19), and wherein the tag indicates whether the requesting food preparation asset is associated with the particular organization and authorized to receive the one or more of the plurality of content items requested (Hunter, col. 9, lines 5-9, e.g., content selector maps data describing certain types of sensors with categories and selects stored content associated with metadata similar to, or matching a category;  another characteristic of item’s sensor is an account identifier which corresponds to an organization).
Concerning claims 29 and 41, Hunter in view of Bogatin discloses wherein some of the plurality of content items are stored in a public cloud library section and others of the plurality of content items are stored in a private cloud library, wherein the public cloud library section is accessible by all members of the community, and wherein the private cloud library section accessible only by assets associated with a particular organization (Hunter, col. 7, lines 45-48, where user account identifier, e.g., a company can be associated with the metadata; Bogatin, col. 
Concerning claim 30, Hunter in view of Bogatin discloses the system of claim 26, wherein the food preparation asset is an oven, a holding cabinet, a fryer, food weighing equipment, or a food cooling device (Hunter, col. 5, line 17, e.g., stove).
Concerning claims 31 and 42, Hunter in view of Bogatin discloses wherein the characteristic is location, function, asset type, or organization (Hunter, col. 4, lines 22-48, i.e., location identifier; col. 7, lines 55-64, e.g., a type associated with a location of an item).
Concerning claim 33, Hunter in view of Bogatin discloses the system of claim 26, wherein the tag identifies a specific target for a content item or an offer (Hunter, col 8, lines 39-55, i.e., the content store 224 includes metadata associated with the stored content and describing attributes or characteristics of the stored content, identifying keywords associated with an advertisement or describing the subject matter of the advertisement).
Concerning claims 34 and 44, Hunter in view of Bogatin discloses wherein the tag is associated with a group of assets, and wherein all of the assets of the group of assets are associated with the group based on their respective tags (Hunter, col. 3, line 62-col. 4. line 5, i.e., sensor network may involve associating them with various groups representative of part of a whole, such as a home network with 3 associated groups, e.g., living room, kitchen, bathroom).
Concerning claims 35 and 45, Hunter in view of Bogatin discloses wherein, responsive to a request for a service from the requesting food preparation asset, the content distribution platform is configured to distribute the service to the requesting food preparation asset based on the tag (Hunter, col. 12, lines 17-31, i.e., presenting one or more portions of the content).
Concerning claim 36, Hunter in view of Bogatin discloses the system of claim 26, wherein the tag is generated by the content distribution platform responsive to extraction of profile information from the respective one of the food preparation assets (Hunter, col. 8, line 66 through col. 9, line 9, e.g., the content selector 226 maps data from the sensor network 120 indicating activation of a stove and/or opening a refrigerator at a predetermined time of day, with a selection keyword of “dining,” to facilitate identification of stored content associated with metadata matching, or similar to, “dining”—i.e., creates a tag;  As another example, the content selector 226 maps data describing certain types of items or received from certain types of sensors with categories and selects stored content associated with metadata similar to, or matching, a category-generating a tag associating a category).
Concerning claim 37,  Hunter in view of Bogatin discloses the system of claim 36, wherein the tag is automatically generated by the content distribution platform in response to receipt of the profile information Hunter, col. 8, line 66 through col. 9, line 9, e.g., the content selector 226 maps data from the sensor network 120 indicating activation of a stove and/or opening a refrigerator at a predetermined time of day with a selection keyword of “dining,” to facilitate identification of stored content associated with metadata matching, or similar to, “dining.” As another example, the content selector 226 maps data describing certain types of items or received from certain types of sensors with categories and selects stored content associated with metadata similar to, or matching, a category).
Concerning claim 38, Hunter discloses a content distribution platform comprising processing circuitry, the content distribution platform hosting a cloud library, the cloud library including a plurality of content items rated to food preparation,

wherein each of the food preparation assets is associated with a tag (Hunter, col. 3, lines 40-48, recites various tagging methods and a characteristic, i.e., location), wherein the tag defines an association between a respective one of the food preparation assets and a characteristic of the respective one of the food preparation assets (Hunter, col. 7, lines 54-64, i.e., in addition to location, a type associated with one or more items at the location associated with the sensor network 120, aesthetic information or preferences associated with the location associated with the sensor network 120, items previously acquired for the location associated with the sensor network 120 or any other suitable data), and 
Hunter does not disclose wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset, However, Bogatin discloses wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset, (Bogatin, col. 22, line 67—col. 23, line 2, the wireless communication appliance 207, which releasably electrically connects to the docking station 467 of the cooking oven 205, communicates with the service provider via the bidirectional communication channel 245 and 247),
Hunter further discloses 
the content distribution platform is configured to distribute one or more of the plurality of content items based on the tag to selected food preparation assets (Hunter, col. 9, lines 5-9, e.g., 
Concerning claim 43,  Hunter in view of Bogatin discloses the content distribution platform of claim 38, wherein the tag identifies a specific target for maintenance or a software update, or wherein the tag identifies a specific target for a content item or an offer (Hunter, col 8, lines 39-55, i.e., the content store 224 includes metadata associated with the stored content and describing attributes or characteristics of the stored content, identifying keywords associated with an advertisement or describing the subject matter of the advertisement)..


Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter in view of Bogatin as applied to claim 26 above, and further in view of Koether et al. (US 8,712,851).
Concerning claim 32, Hunter in view of Bogatin do not disclose however Koether discloses the system of claim 26, wherein the tag identifies a specific target for maintenance or a software update (Koether, col. 5, lines 10-18, Each kitchen base station may interrogate the appliance or the appliance may request to transmit diagnostic information relating to the operating conditions thereof, which diagnostic information may be immediately communicated to the control center. The control center may take action as appropriate, including, among others, downloading updated, operating and/or diagnostic software to the appliance, dispatching a service vehicle, or updating accounting and inventory information.  Alternatively, some of these functions may be distributed to the base stations, such, as in a distributed architecture network; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to identify maintenance or software update items based on a device’s unique identifier since the elements were all known and the technical ability existed to combine the elements as claimed.  This is evidenced by the fact that both references of the initial combination describe a version of locating or providing content relevant to the device.  As similarly described in Hunter in view of Bogatin, a relevant file associated with a device identifier, is selected.  The difference is that here, the content is a software update.  One of ordinary skill in the art would have recognized that applying the known technique of Koether to Hunter in view of Bogatin would have yielded predictable results and resulted in an improved system. Further, when combined, the elements performed the same function as they did separately.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cafferty et al. disclose a system that includes distributing tag-based files to a cooking appliance in response to a request at the appliance

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624